—Order, Supreme Court, New York County (Edward Lehner, J.), entered on or about April 23, 1999, which denied plaintiffs motion for summary judgment, unanimously affirmed, without costs.
The conflicting inferences that may be drawn from the evidence raise questions of fact precluding summary judgment *112(see, Morris v Lenox Hill Hosp., 232 AD2d 184, 185, affd 90 NY2d 953), including, inter alia, whether the equipment was accepted, whether the equipment provided by plaintiff was defective, and whether plaintiff properly met its contractual obligation for installation of the equipment. Concur — Ellerin, P. J., Rosenberger, Tom, Andrias and Buckley, JJ.